       Case 2:20-cr-00013-WBS Document 36 Filed 12/17/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Defendant
     MARIO GONZALEZ
6
7                               IN THE UNITED STATES DISTRICT COURT
8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                     )   Case No. 2:20-cr-00013-WBS
10                                                 )
                            Plaintiff,             )   STIPULATION AND ORDER TO CONTINUE
11                                                 )   MOTION HEARING AND BRIEFING
           v.                                      )   SCCHEDULE
12                                                 )
     MARIO GONZALEZ.,                              )
13                                                 )   Date: January 12, 2021
                            Defendant.             )   Time: 10:00 a.m.
14                                                 )   Judge: Hon. William B. Shubb
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

17   Attorney through, Michael Redding, Assistant United States Attorney, attorney for Plaintiff, and

18   Heather Williams, Federal Defender, through Assistant Federal Defender Douglas Beevers,

19   attorneys for Mario Gonzalez, that defendant requests that the hearing on the motion to suppress

20   scheduled for January 12, 2021 be vacated and continued to February 2, 2021 at 10:00 a.m., and
21   that time between January 12, 2021 and February 2, 2021, be excluded under Local Code T4.
22
             As grounds for the stipulation, the parties received relevant evidence on December 7,
23
     2020, and further briefing and declarations may be needed to avoid the need for a live hearing.
24
25           The parties stipulate that both parties would have until December 15, 2020, to file any

26   pleadings including the Defense reply, and the Government would have until January 4, 2020 to

27   file any declarations which might avoid the need for an evidentiary hearing.

28

      Stipulation and Proposed Order to Continue       -1-
      Status Conference
       Case 2:20-cr-00013-WBS Document 36 Filed 12/17/20 Page 2 of 3


1            Defense and the Government required more time to investigate the facts related to this
2    motion which were delayed by office closures due to the COVID-19 pandemic. Defense counsel
3    believes that failure to grant the above-requested continuance would deny him the reasonable
4    time necessary for effective preparation, taking into account the exercise of due diligence. The
5    government does not object to defense counsel’s motion to continue the hearing..
6            Based upon the foregoing, the parties agree that for purposes of calculating time under
7    the Speedy Trial Act the time period from January 12, 2021 through and including February 2,
8    2021, is deemed excludable pursuant to 18 U.S.C. § 3161 (h)(7)(A), (B)(iv)[Local Code T4] and
9    General Order 479 because it results from a continuance granted by the Court at the defendant’s
10   request for the purposes of continuity of counsel and defense preparation, and the Court’s finding
11   that the ends of justice served by taking such action outweigh the best interest of the public and
12   defendant in a speedy trial.
13           Nothing in this stipulation and order shall preclude a finding that other provisions of the

14   Speedy Trial Act dictate that additional time periods are excludable from the period within which

15   a trial must commence.

16           IT IS SO STIPULATED.

17
     DATED: December 15, 2020                      Respectfully submitted,
18
19                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
20
21                                                 Douglas Beevers
                                                   DOUGLAS BEEVERS
22                                                 Assistant Federal Defender
                                                   Attorney for MARIO GONZALEZ
23
     DATED: December 15, 2020                      McGREGOR W. SCOTT
24                                                 United States Attorney
25
                                                   /s/Michael Redding
26                                                 MICHAEL REDDING
                                                   Assistant United States Attorney
27                                                 Attorney for Plaintiff
28

      Stipulation and Proposed Order to Continue      -2-
      Status Conference
       Case 2:20-cr-00013-WBS Document 36 Filed 12/17/20 Page 3 of 3


1                                                  ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders that the parties shall have until December 15, 2020 to file additional
9    pleadings, and the Government shall have until January 4, 2021 to file declarations. The Court
10   orders that the hearing on the motion to suppress is reset for February 2, 2021 at 10:00 a.m.
11   The Court further orders the time from January 12, 2021 up to and including February 2, 2021,
12   excluded from computation of time within which the trial of this case must commence under the
13   Speedy Trial Act, pursuant to 18 U.S.C. §§3161(h)(7)(A), B(iv)[Local Code T4].
14   Dated: December 16, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order to Continue      -3-
      Status Conference
